IN THE MATTER OF THE                              *    IN THE
APPLICATION TO RESIGN
FROM THE PRACTICE OF LAW                          *    COURT OF APPEALS
OF JERRY SUSSMAN
                                                  *    OF MARYLAND
                                                  *    Misc. Docket AG No. 40
                                                  *   September Term, 2017

                                             ORDER

         UPON CONSIDERATION of the Application to Resign from the Practice of Law

of Jerry Sussman and the response of Bar Counsel thereto, it is this •       /4 "-ctay of
December, 2017, by the Court of Appeals of Maryland:

         ORDERED, that the resignation of Jerry Sussman from the Bar of the State of

Maryland is hereby accepted; it is further

         ORDERED, that the Clerk of the Court shall remove the name of Jerry Sussman

from the register of attorneys entitled to practice law in this State and certify that fact to

the Trustees of the Client Protection Fund and the Clerks of all judicial tribunals in this

State.




                                                           /s/ Mary Ellen Barbera
                                                           Chief Judge